     Case 6:20-cv-06168-RTD Document 9             Filed 03/22/21 Page 1 of 1 PageID #: 43




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

RICHARD R. PATTON                                                                  PLAINTIFF

v.                                  Civil No. 6:20-cv-06168


CAPTAIN JOSH LINGO, Hot Springs
County Jail; and SHERIFF MIKE CASH,
Hot Springs County                                                             DEFENDANTS


                                            ORDER


         Now before the Court is the Report and Recommendation filed February 24, 2021, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 8.) Judge Bryant recommends this case be dismissed without prejudice for failure to

comply with two orders of the Court.

         No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).     Upon review, the Court adopts the Report and

Recommendation in toto.

         Accordingly, it is hereby ORDERED that this case is DISMISSED WITHOUT

PREJUDICE.

        IT IS SO ORDERED this 22nd day of March 2021.



                                            /s/   Robert T. Dawson
                                            ROBERT T. DAWSON
                                            SENIOR U.S. DISTRICT JUDGE




                                                            1
